This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSEPH PAPINEAU,

 3          Petitioner-Appellant,

 4 v.                                                                           No. A-1-CA-36330

 5 SHELLY PAPINEAU, n/k/a
 6 SHELLY ULIBARRI,

 7          Respondent-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Sandra A. Price, District Judge

10 Law Office of Vanessa L. DeNiro
11 Vanessa L. DeNiro
12 Albuquerque, NM

13 for Appellant

14 Yoder Law
15 Jennifer D. Yoder
16 Farmington, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 JULIE J. VARGAS, Judge


11 _______________________________
12 STEPHEN G. FRENCH, Judge




                                           2